DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 24 November 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albin (US 8,926,907).
Regarding claim 1, the reference Albin discloses a synthesis device comprising: a plurality of pipes (38) extending from a plurality of storage containers (37), respectively, in which a plurality of types of fluids are stored (see col. 5, lines 38-43; Fig. 1); a feeding unit (30, 42) configured to feed the fluids in the storage containers through the pipes (38) (see col.7, lines 1-48; Fig. 1); a reaction vessel (not shown) in which the fluids selectively fed from the storage containers (37) are put to generate a synthesized product by chemical synthesis (see col. 5, lines 48-53); and a measuring mechanism 
Regarding claim 2, the reference Albin discloses the synthesis device, wherein the measuring mechanism (14) has a measuring container (18) on which the pipes (38) converge and into which the fluids from the pipes are introduced, respectively, the fluids being measured in the measuring container (18) (see col. 10, lines 19-25; col. 12, lines 19-51; Fig. 1).
Regarding claim 3, the reference Albin discloses the synthesis device, wherein the measuring mechanism (14) has a measuring container (18) provided in a middle of the overall flow path, and a sensor (56) that is configured to measure a weight in the measuring container (see col. 10, lines 19-25; col. 12, lines 19-51; Fig. 1).
Regarding claim 4, the reference Albin discloses that the synthesis device further comprises an adjusting unit (42) configured to adjust a feed rate of the fluids to be measured (see col. 7 lines 1-42).
Regarding claim 5, the reference Albin discloses that the synthesis device further comprises an adjusting unit (36a) configured to lower a feed rate during a feed termination time period for a measurement to a level below that during a prior time period (see col. 12 lines 36-57).
Regarding claim 6, the reference Albin discloses that the synthesis device further comprises a valve (36, 42) configured to stop a feed for a measurement; and a control device (60) configured to acquire sensor signals for the measurement at regular time 
Regarding claim 7, the reference Albin discloses that the synthesis device further comprises a valve (42) configured to stop a feed for a measurement, the valve being configured to start to close before the solutions reach a prescribed amount (see col. 12, lines 36-57).
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (US 4,830,508).
Regarding claim 1, the reference Higuchi et al. discloses a synthesis device comprising: a plurality of pipes extending from a plurality of storage containers (306), respectively, in which a plurality of types of fluids are stored (see col. 5, lines 3-42; Fig. 21); a feeding unit (308, 310,312) configured to feed the fluids in the storage containers through the pipes (see col. 5, lines 43-56; col. 20, lines 27-39); a reaction vessel (314) in which the fluids selectively fed from the storage containers (306) are put to generate a synthesized product by chemical synthesis (see col. 20, lines 27-39; Fig. 21); and a measuring mechanism (302, 304) provided between the storage containers (306) and the reaction vessel (314) in a middle of an overall flow path including the pipes, the measuring mechanism (302, 304) being configured to measure the fluids fed to the reaction vessel (see col. 5, line 64 to col. 6, line 6; col. 20, lines 27-39;  Fig. 21).
Regarding claim 2, the reference Higuchi et al. discloses the synthesis device, wherein the measuring mechanism (302, 304) has a measuring container (302) on which the pipes converge and into which the fluids from the pipes are introduced, 
Regarding claim 3, the reference Higuchi et al. discloses the synthesis device, wherein the measuring mechanism (302, 304) has a measuring container (302) provided in a middle of the overall flow path, and a sensor (304) that is configured to measure a weight in the measuring container or configured to sense a liquid level of the solutions stored in the measuring container (see col. 5, lines 43-56; col. 20, lines 27-39; Fig. 21).
Regarding claim 4, the reference Higuchi et al. discloses that the synthesis device further comprises an adjusting unit (308) configured to adjust a feed rate of the fluids to be measured (see col. 7 lines 3-35; col. 9, lines 34-64).
Regarding claim 5, the reference Higuchi et al. discloses that the synthesis device further comprises an adjusting unit (308) configured to lower a feed rate during a feed termination time period for a measurement to a level below that during a prior time period (see col. 7 lines 3-35; col. 9, lines 34-64).
Regarding claim 6, the reference Higuchi et al. discloses that the synthesis device further comprises a valve (308) configured to stop a feed for a measurement; and a control device (3) configured to acquire sensor signals for the measurement at regular time intervals and configured to output a closing operation start signal to the -valve (308) based on the sensor signal (see col. 6, lines 7-15; col. 7 lines 3-35; col. 9, lines 34-64).
Regarding claim 7, the reference Higuchi et al. discloses that the synthesis device further comprises a valve (308) configured to stop a feed for a measurement, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774